DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to Applicant's communication filed February 28, 2022 in response to the Office action dated November 26, 2021. 
Claims 1, 3-12, 20,and 21 have been amended.  Claim 2 is canceled. Claims 1, 3-21 are pending in this application.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 20-21 are rejected under 35 U.S.C. 102A(a)A(1) (a)(2) as being anticipated by Marripudi et. al. U.S. Patent Pub No. 2018/0260158 (hereinafter Marripudi).
Regarding Claim 20,  Marripudi teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by a processing device of a memory sub-system, cause the processing device to perform operations comprising: receiving, from a host system, a request to activate a first operational profile for a memory sub-system (Fig.3, 4, 5, 6; Para20-27 "when it is determined that at least one of the one or more NVMe namespace profiles is the suitable NVMe namespace profile, assigning, by the host software, the data to be stored in the suitable NVMe namespace profile." Para65-67 "When the device controller 220 receives the current device performance attributes" controller corresponds to processing device Para87-89 “ According to some embodiments of the present invention, the NVM storage device 202 may be a solid state drive (SSD) ( e.g., an NVMe SSD), a hard disk drive (HDD), or a hybrid SSD-HDD” storage device 202 corresponds to memory sub-system; Para94-96, 99-100); 
adjusting a set of operational characteristics of the memory sub-system based on the first operational profile (Fig.5,6,7; Para8-14 "changes to the first performance capabilities, and changes to the second performance capabilities." changes correspond to adjusting "device performance attributes" corresponds to  operational characteristics, Para20-25 "NVMe namespace profile" Para74-76, 125-127); 
	determining whether a set of conditions, for switching the memory sub-system to a second operational profile, is satisfied (Fig.5, 6, 7; Para8-14 "Para20-25 " comparing, by the host software, the device performance attributes with performance attributes of the one or more NVMe namespace profiles to determine which, if any, of the one or more NVMe namespace profiles is the suitable NVMe namespace profile;” comparing corresponds to determining set of conditions); and
	in response to determining that the set of conditions is satisfied, adjusting the set of operational characteristics of the system based on the second operational profile (Fig.5, 6, 7; Para8-14 "Para20-25 "when it is determined that at least one of the one or more NVMe namespace profiles is the suitable NVMe namespace profile, assigning, by the host software, the data to be stored in the suitable NVMe namespace profile” Para107-109 “update the drive performance capability matrix” update corresponds to adjusting; Para125-126 “The device controller compares the device performance attributes with stored data volume performance attributes to determine if a suitable match exists (640)”).
Regarding claim 21, Marripudi s teaches all the limitations of the base claims as outlined above.
	Further Marripudi teaches wherein the request comprises a user-defined command in accordance with an AT Attachment (ATA) specification, the user-defined command identifying the first operational profile (Fig.3, 4, Para58-59, 87 "Namespace commands").  

Allowable Subject Matter
Claims 1, 3-19 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for switching memory profiles but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….setting a set of operation variables of the memory sub-system based on information from a profile table stored on the memory sub-system, the profile table describing a plurality of available operational profiles that comprises the operational profile, the information corresponding to the operational profile, and the set of operation variables causing the memory sub-system to implement at least one target operational characteristic associated with the operational profile; and in response to successful completion of the setting of the set of operation variables based on the information: storing, on non-volatile memory, an indication that the operational profile is active; and responding to the request by sending to the host system a request status that indicates success of the request; and in response to the operational profile not being available in the profile table, responding to the request by sending to the host system a request status that indicates failure of the request.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Applicant’s arguments filed 2/28/22 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 20-21 have been considered but they are not persuasive.
Applicant argued Marripudi fails to teach processing device of a memory sub-system “determining whether a set of conditions, for switching the memory sub-system to a second operational profile, is satisfied; and in response to determining that the set of conditions is satisfied, setting a second set of operation variables of the memory sub-system based on second information from the profile table, the second information corresponding to the second operational profile.” The office respectfully disagrees.  Paragraph 2 of the specification states “A memory sub-system can be a storage system, such as a solid-state drive (SSD), and can include one or more memory components that store data.” Marripudi teaches device controller, i.e processing device, switching different profile based on device performance attributes (Fig.4,5, 6, 7; Para8-14 "Para20-25; Para107-109 “update the drive performance capability matrix” update corresponds to adjusting, Para125-126 “The device controller compares the device performance attributes with stored data volume performance attributes to determine if a suitable match exists (640)”).
Applicant’s arguments with respect to claims 1, 3-19 have been fully considered and are persuasive. As noted above, claim 1, 3-19 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135